IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT

                _______________________________

                           No. 00-31313
                        (Summary Calendar)
                _______________________________


PATRICIA S. BRALY, M.D., wife of; DAVID R. POWERS, M.D.,

                                           Plaintiffs-Appellants,


versus


MERVIN L. TRAIL, Etc.; ET AL.,

                                                      Defendants,

MERVIN L. TRAIL, M.D.; ROBERT L. MARIER, M.D.; HARVEY A. GABERT,
M.D.; KENNETH MCGRUDER, SR.; THE BOARD OF SUPERVISORS OF
LOUISIANA STATE UNIVERSITY AGRICULTURAL AND MECHANICAL COLLEGE,

                                            Defendants-Appellees.

      _________________________________________________


PATRICIA S. BRALY, M.D., wife of; DAVID R. POWERS, M.D.,

                                           Plaintiffs-Appellants,


versus


BOARD OF SUPERVISORS OF LOUISIANA STATE UNIVERSITY AGRICULTURAL
AND MECHANICAL COLLEGE; ET AL.,

                                                      Defendants,


BOARD OF SUPERVISORS OF LOUISIANA STATE UNIVERSITY AGRICULTURAL
AND MECHANICAL COLLEGE; ROBERT L. MARIER; HARVEY A. GABERT, M.D.,

                                            Defendants-Appellees.
         _________________________________________________

              Appeal from the United States District Court
                  for the Eastern District of Louisiana
                      (98-CV-2219-B and 00-CV-998-B)
         _________________________________________________
                               May 18, 2001

Before HIGGINBOTHAM, WIENER, and BARKSDALE, Circuit Judges.

PER CURIAM*:


     Plaintiffs-Appellants Patricia S. Braly, M.D., and David R.

Powers, M.D., husband and wife (collectively, “Plaintiffs”), appeal

the dismissal of claims they brought under Louisiana state law that

were consolidated with their federal sex discrimination suit.

Agreeing with the district court’s decision to dismiss the case, we

affirm.

                                       I.

                         FACTS AND PROCEEDINGS

     Patricia    S.   Braly,   M.D.,    previously   a   professor   at   the

Louisiana State University School of Medicine in New Orleans

(“LSU”), and her physician husband bring a variety of claims

against Dr. Braly’s former employer.         Most of them revolve around

a tenure dispute.      Dr. Braly was employed by LSU from February

1994, when she left her position as a tenured professor at the

University of California in San Diego, until her resignation in

     *
        Pursuant to 5th Cir. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5th Cir. R.
47.5.4.

                                       2
April 2000, after she had filed this suit.             In its letter offering

employment to Dr. Braly, LSU promised her the position of “Tenured

Professor and Director of Gynecologic/Oncology” at a guaranteed

salary of $250,000 per year for at least three years, plus other

consideration, including funds as needed for research, books, and

meetings and eligibility for an annual bonus.                Dr. Braly’s 1994

Personnel Appointment Form reflects her status as “tenured.”

      In July 1995, Dr. Braly’s status was changed retroactively

from tenured to a two-year term with tenure appointment review.1

In late 1996, she was told that her three-year probationary period

was   nearing   an   end,   and   she   would   have    to   be    reviewed   for

appointment with tenure.          In February 1997, Dr. Braly was given

official notice that she would not receive tenure, along with an

offer to continue to work for LSU for another year, until February

27, 1998.   On January 15, 1998, she received another LSU letter,

this one    notifying   her   that      the   school   had   reconsidered     its

position and “determined that you are tenured, effective the date

of your appointment to LSUMC School of Medicine.”                 Her salary was

reduced in 1997, however, and again from March 1 to June 30, 1998.

      Drs. Braly and Powers filed suit in federal court in July

1998, claiming sex discrimination under 42 U.S.C. §§ 1983, 1985,

and 2000(e), Title VII of the Civil Rights Act of 1964.               Dr. Powers

      1
        Dr. Braly was unaware of this change, but states in her
deposition that she was told sometime in 1995 that she had
arrived on two-year probation, after which tenure would be
granted automatically.

                                        3
alleged damages to his community property interests arising from

LSU’s acts against his wife.          The Plaintiffs sought both monetary

damages and injunctive relief.

     In February 2000, the district court granted in part the

Defendants’ motion for partial summary judgment.                  The district

court found, and the Plaintiffs conceded, that, under the Eleventh

Amendment   to    the    U.S.    Constitution,   members   of    LSU     Board    of

Supervisors      and    the    individual    defendants   in    their    official

capacities enjoy absolute immunity from suit in federal court for

monetary damages.        All claims for money damages against them were

therefore dismissed.          Also dismissed were all claims arising under

Title VII and 42 U.S.C. § 1985, and all claims arising under § 1983

for actions taken prior to July 27, 1997, as those claims had

prescribed.      All of Dr. Powers’s claims were dismissed because,

among other reasons, Louisiana recognizes no community property

right in suits for employment discrimination or for defamation of

a spouse’s reputation.          The sole surviving claims were those for

monetary    damages      and    injunctive    relief   against    four    of     the

individual defendants arising under § 1983 for actions taken after

July 28, 1997, including but not limited to salary and tenure

deprivation.

     In May 2000, the district court partially denied without

prejudice the Defendants’ motion for summary judgment grounded in

Dr. Braly’s purported failure to allege a prima facie case of sex

discrimination or other violations of her constitutional rights

                                        4
under § 1983.    She opposed the motion under Fed. R. Civ. P. 56(f),

claiming that the Defendants had denied her adequate discovery.

The district court directed Dr. Braly to pursue appropriate means

of enforcing any delinquent discovery matters within forty-five

days; otherwise, the court could reconsider its denial of summary

judgment.     The district court docket sheet reflects that the

Plaintiffs did not file a motion to compel and took no other action

until they filed an untimely memorandum in opposition to the

Defendants’ motion for summary judgment nearly four months later.

     Meanwhile, in January 2000, the Plaintiffs filed a complaint

in Louisiana state court re-urging their federal discrimination and

defamation claims, as well as state law breach of contract and wage

claims.2    The Defendants removed the state suit to federal court,

and in August the cases were consolidated.         The court granted the

Defendants’ unopposed motion for summary judgment and entered final

judgment dismissing all claims with prejudice.                The Plaintiffs

timely perfected this appeal.

                                      II.

                                 ANALYSIS

     The    Plaintiffs   state   in   their   briefs   that    they   have   no


     2
        The Plaintiffs assert that this petition named only the
LSU Board of Supervisors, not the individual defendants named in
the federal suit. Although the caption of the state petition
indeed names only the board and its insurance company, two of the
four individual defendants named in the federal suit are among
the three individuals listed as parties in the text of the state
petition.

                                       5
objection to the dismissal of all claims in the federal court suit,

and seek only remand to state court of their claims arising under

Louisiana law.        They have abandoned any claim of error as to the

final    judgment     dismissing   all       of   their   federal   claims      with

prejudice.3      We    therefore   consider       only    the   claims   that    the

Plaintiffs have briefed, and consider them only with regard to

state law causes of action.

A.   Standard of Review

     This case is on appeal from a dismissal on summary judgment.

Therefore, our review is de novo, applying the same standard as the

district court.4      A motion for summary judgment is properly granted

only if there is no genuine issue as to any material fact.5                       An

issue is material if its resolution could affect the outcome of the

action.6    In deciding whether a fact issue has been created, we

must view the facts and the inferences to be drawn therefrom in the

light most favorable to the nonmoving party.7

     The standard for summary judgment mirrors that for judgment as



     3
          Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
     4
        Morris v. Covan Worldwide Moving, Inc., 144 F.3d 377, 380
(5th Cir. 1998).
     5
        Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986).
     6
          Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248
(1986).
     7
        Olabisiomotosho v. City of Houston, 185 F.3d 521, 525
(5th Cir. 1999).

                                         6
a matter of law.8        Thus, we must review all of the evidence in the

record,    but    make   no   credibility   determinations   or   weigh   any

evidence.9       In reviewing all the evidence, we must disregard all

evidence favorable to the moving party that the jury is not

required to believe, and we give credence to the evidence favoring

the nonmoving party as well as to the evidence supporting the

moving party that is uncontradicted and unimpeached.10

B.   Failure to Respond to Motion for Summary Judgment

     In their first assignment of error, the Plaintiffs complain

that the district court dismissed their claims because they failed

to respond to the Defendants’ motion for summary judgment.            It is

true that we have disapproved the automatic grant of dispositive

motions for failure to comply with local rules;11 however, the

district court did not grant summary judgment based solely on the

Plaintiffs’ failure to oppose it.           The court specifically noted

that it granted the motion because it “is deemed to be unopposed,

and, further, it appear[s] to the Court that the motion has merit.”

     By the time the district court granted summary judgment, the

case had been pending before it for more than two years.          The court



     8
          Celotex, 477 U.S. at 323.
     9
        Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133,
150 (2000).
     10
          Id. at 150-51.
     11
        John v. State of La. (Bd. of Trs. for State Colls. &
Univs.), 757 F.2d 698, 709 (5th Cir. 1985).

                                       7
already had issued two detailed orders governing various motions

and issues in the case, demonstrating an intimate familiarity with

the Plaintiffs’ claims and the facts of the case.               Although a

relatively short period of time elapsed between (1) the removal

based on federal question jurisdiction and consolidation of the two

cases (both steps unopposed by Appellants) and (2) the dismissal of

all claims, the new state law claims raised in the second complaint

are few in number and easily resolved.          The Defendants’ amended

motion for summary judgment adequately demonstrated an absence of

genuine issues of material fact regarding the new state law claims.

We disagree with the Plaintiffs’ contention that it is “obvious”

that the district court “did not consider all of the issues raised

in the State Court suit and the facts necessary to support those

issues.”     We decline the Plaintiffs’ invitation to discourse

further on a party’s burden to respond to opposed motions under

Fed. R. Civ. P. 56.     The first claim of error is denied.

C.     Genuine Issues of Material Fact

       In their second assignment of error, the Plaintiffs urge us to

reverse the summary judgment because they have raised genuine

issues of material fact in their claims arising under Louisiana

law.    Perceiving none, we decline to do so.

       In their second complaint, the Plaintiffs re-urged the federal

claims   that   they   had   brought   in   their   first   complaint,   now




                                       8
abandoned.12 They also alleged that the Defendants committed fraud;

caused Dr. Braly to resign and otherwise failed to perform their

contractual duties to her “in good faith,” as required by La. Civ.

Code Art. 1983; and failed to pay her wages and benefits, in

violation of La. Rev. Stat. 23:631, et seq.

     The Plaintiffs have failed, however, to raise any question as

to whether Dr. Braly is owed back wages.         Neither have they

produced evidence of any employment contract damages.13 LSU’s offer

letter to Dr. Braly clearly states that the Defendants promise her

a salary of $250,000, guaranteed for three years, plus a $35,000

“starting salary boost” in the first year.       The Defendants, in

turn, produced undisputed payroll evidence showing that Dr. Braly

was paid $335,000 in 1994-95, $277,500 in 1995-96, and $270,036 in

1996-97.    The Plaintiffs have produced no evidence that Dr. Braly

ever requested or applied for any of the other funds offered for

books, dues, travel, or research, although some research support

appears to have been provided to her.       She also has failed to

substantiate her claims that her travel was unfairly restricted by

the departmental travel policy.    In addition, Dr. Braly ultimately


     12
        Curiously, although the Plaintiffs repeatedly insist in
their briefs that they raised only state law claims in their
second complaint, they also added a new free speech/retaliation
claim apparently grounded in the First and Fourteenth Amendments
to the U.S. Constitution. We also deem this claim abandoned, as
the Plaintiffs seek reversal of summary judgment “as to the state
law claims asserted in the state court case.”
     13
           See La. Civ. Code Ann. art. 1997 (West 2001).

                                  9
had her tenure restored ab initio after undergoing LSU’s grievance

process, and she produced no evidence to support her claims that

she lost other employment opportunities because of the tenure

dispute.




                              III.

                           CONCLUSION

     In sum, we are convinced on de novo review of the record that

the Plaintiffs failed to produce any evidence supporting their

state law claims.    Therefore, we affirm the district court’s

summary judgment dismissing all state and federal claims.

AFFIRMED.




                               10
11